DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ballo (US 4516489).
Regarding claim 1, Ballo discloses a fully automatic small arms (intended use: capable of crushing small arms) demilitarization system (Title), comprising: individual infeed conveyance systems (Fig. 1-10: 1) loaded at a single process initiation location (8); multiple hydraulic press stations (Fig. 2: see press stations between 42 and 51 and second press station between 59 and 60) fed by the individual infeed conveyance systems; the multiple hydraulic press stations configured to crush one section of each weapon per cycle (Col. 5 line 65: “secondary stage of crushing”. Examiner notes that the second stage crushes the material in a different way thus a different section is getting crushed), incrementally crushing an entire length of each weapon (intended use), completely distorting each weapon to preclude restoration to a useable condition (crusher is used to make an article not usable for its previous use); and an output system (4) configured to output demilitarized weapons onto (see col. 7 line 20-22) a common outfeed conveyance system (3) that delivers demilitarized weapons to a single recycle bin (Col. 4 line 31: container or bin).  
Claim(s) 2-3 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Reynolds (US 8890944).
Regarding claim 2, Reynolds discloses an arms demilitarization system (Fig. 1& Col. 2 line 67- Col. 3 line 1: 10 “firearm pulverizer system”), comprising: at least one weapon feed system (14 -inlet chute); at least one crush box (12- pulverizer unit); at least one rear back gauge system (25 – “second image capturing device or camera”); at least one press assembly (16 – cutting chamber- examiner notes that in order to cut something it must be pressed between two cutting objects); and at least one infeed assembly (14 and 24 -inlet chute and first image capturing device or camera).  
Regarding claim 3, Reynolds discloses the arms demilitarization system according to claim 2, wherein the at least one press assembly is configured with a tool (see Col. 4 line 23: examiner notes that tool/ cutter inside the pulverizer unit is inherent) that crushes one section of a weapon per cycle (each cycle of the pulverizer makes more remnants thus crushing/cutting a different section of the weapon) of the at least one press assembly.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds.
Regarding claim 13, Reynolds discloses an arms demilitarization system (Fig. 1: 10), comprising: at least one weapon feed system (14); at least one crush box (12); at least one rear back gauge system (26 – camera is a gauge system as it ensures that the firearm is adequately destroyed); at least one press assembly (16 – in order to cut something it must be pressed between two cutting objects); and at least one infeed assembly (14 and 24 – this infeed assembly takes images of the firearm before it is destroyed in the pulverizer), wherein the at least one press assembly is configured with a tool (tool/ cutter inside the pulverizer unit is inherent) that crushes one section of a weapon per cycle (each cycle of the pulverizer makes more remnants thus crushing/ cutting a different section of the weapon) of the at least one press assembly.
Reynolds fails to disclose a recycle conveyor.
However, examiner takes official notice that recycle conveyors are well known in the art and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to the arms demilitarization system of Renolds with a recycle conveyor in order to keep the process flowing without needing to stop to empty the crusher.
Claim 4-6, 8-10, 14-15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds in view of Ballo.
Regarding claim 4, Reynolds discloses the arms demilitarization system according to claim 2, Reynolds further teaches comprising at least one infeed assembly (14 and 24, Fig. 1; "inlet chute" col 3, In 3 and "first image capturing device or camera" col 3, In 21-22; Note: this infeed assembly takes images of the firearm before it is destroyed in the pulverizer), and the at least one weapon feed system (14, Fig. 1; "inlet chute" col 3, In 3) are configured to feed a weapon ("firearm pulverizer system" col 2, In 67- col 3, In 1) to the at least one press assembly (16, Fig. 1; "cutting chamber'' col 3, In 5; Note: in order to cut something it must be pressed between two cutting objects), but fails to teach at least one transfer conveyor. 
Ballo teaches a similar crusher Fig. 1& Col. 2 line 67- Col. 3 line 1: 10 “firearm pulverizer system”) comprising at least one transfer conveyor (1). Ballo teaches that the transfer conveyor provides feeds material to the crushing unit (2). Also, conveyors are well recognized in the art to be used as a feeding unit to automatically feed the material to be crushed to a crusher.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the transfer conveyor of Ballo in the crusher of Reynolds in order to automatically feed the material to be crushed to the crusher of Reynolds.
Regarding claim 5, Reynolds discloses the arms demilitarization system according to claim 2, and Reynolds further teaches comprising the at least one infeed assembly (14 and 24, Fig. 1; "inlet chute" col 3, In 3 and "first image capturing device or camera" col 3, In 21-22; Note: this infeed assembly takes images of the firearm before it is destroyed in the pulverizer), and the at least one weapon feed system (14, Fig. 1; "inlet chute" col 3, In 3) are configured to be loaded at a single process initiation location (Note: the inlet chute 14 can only be fed in one direction in order to feed the weapon into the crush box), but fails to teach at least one transfer conveyor. 
Ballo teaches a similar crusher Fig. 1& Col. 2 line 67- Col. 3 line 1: 10 “firearm pulverizer system”) comprising at least one transfer conveyor (1). Ballo teaches that the transfer conveyor provides feeds material to the crushing unit (2). Also, conveyors are well recognized in the art to be used as a feeding unit to automatically feed the material to be crushed to a crusher.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the transfer conveyor of Ballo in the crusher of Reynolds in order to automatically feed the material to be crushed to the crusher of Reynolds.
Regarding claim 6, modified Reynolds discloses the arms demilitarization system according to claim 2.
Reynolds fails to disclose at least one transfer conveyor, wherein the at least one transfer conveyor includes a conveyor belt and cleats.  
Ballo teaches a similar crusher Fig. 1& Col. 2 line 67- Col. 3 line 1: 10 “firearm pulverizer system”) comprising at least one transfer conveyor (1) with a conveyor belt (9 forms the belt) and cleats (18). Ballo teaches that the transfer conveyor provides feeds material to the crushing unit (2). Also, conveyors are well recognized in the art to be used as a feeding unit to automatically feed the material to be crushed to a crusher.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the transfer conveyor of Ballo in the crusher of Reynolds in order to automatically feed the material to be crushed to the crusher of Reynolds.
Regarding claim 8, Reynolds discloses the arms demilitarization system according to claim 2.
Reynolds fail to disclose at least one transfer conveyor, wherein the at least one transfer conveyor moves weapons laterally to the at least one infeed assembly.  
Ballo teaches a similar crusher Fig. 1& Col. 2 line 67- Col. 3 line 1: 10 “firearm pulverizer system”) comprising at least one transfer conveyor (1). Ballo teaches that the transfer conveyor provides lateral feed of the material to the crushing unit (2). Also, conveyors are well recognized in the art to be used as a feeding unit to automatically feed the material to be crushed to a crusher.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the transfer conveyor of Ballo in the crusher of Reynolds in order to automatically feed the material to be crushed to the crusher of Reynolds.
Regarding claim 9, Reynolds discloses the arms demilitarization system according to claim 2.
Reynolds fails to disclose wherein the at least one infeed assembly moves weapons laterally into the at least one crush box.  
Ballo teaches a similar crusher Fig. 1& Col. 2 line 67- Col. 3 line 1: 10 “firearm pulverizer system”) comprising at least one transfer conveyor (1). Ballo teaches that the transfer conveyor provides lateral feed of the material to the crushing unit (2). Also, conveyors are well recognized in the art to be used as a feeding unit to automatically feed the material to be crushed to a crusher.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified the infeed assembly of Reynold to have a transfer conveyor of Ballo in order to automatically feed the material to be crushed to the crusher of Reynolds.
Regarding claim 10, Reynolds discloses the arms demilitarization system according to claim 2, wherein the at least one weapon feed system includes the at least one crush box (12), a feed actuator system (Col. 3 line 8-9: dual electric drive assembly operated by electric motors) a rotary paddle (28), and a bolt (examiner notes that parts are inherently connected by a bolt).  
Reynolds fails to disclose an infeed conveyor.
Ballo teaches a similar crusher Fig. 1& Col. 2 line 67- Col. 3 line 1: 10 “firearm pulverizer system”) comprising an infeed conveyor (1). Ballo teaches that the transfer conveyor provides lateral feed of the material to the crushing unit (2). Also, conveyors are well recognized in the art to be used as a feeding unit to automatically feed the material to be crushed to a crusher.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified the infeed assembly of Reynold to have a transfer conveyor of Ballo in order to automatically feed the material to be crushed to the crusher of Reynolds.
Regarding claim 14, Reynolds discloses the arms demilitarization system according to claim 13, further comprising: a container mechanism (Col. 7 line 59-61: container) configured to hold weapon dunnage; wherein the at least one transfer conveyor, the at least one infeed assembly, and the at least one weapon feed system are configured to be loaded at a single process initiation location (upstream of the crusher).  
Reynolds fails to disclose at least one transfer conveyor. 
Ballo teaches a similar crusher Fig. 1& Col. 2 line 67- Col. 3 line 1: 10 “firearm pulverizer system”) comprising at least one transfer conveyor (1). Ballo teaches that the transfer conveyor provides feeds material to the crushing unit (2). Also, conveyors are well recognized in the art to be used as a transfer unit to automatically feed the material to be crushed to a crusher.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the transfer conveyor of Ballo in the crusher of Reynolds in order to automatically feed the material to be crushed to the crusher of Reynolds.
Regarding claim 15, Reynolds discloses the arms demilitarization system according to claim 13, the at least one infeed assembly, and the at least one weapon feed system are configured to feed the weapon to the at least one press assembly (see Fig. 1-6).  
Reynolds fails to disclose at least one transfer conveyor, wherein the at least one transfer conveyor includes a conveyor belt and cleats.  
Ballo teaches a similar crusher Fig. 1& Col. 2 line 67- Col. 3 line 1: 10 “firearm pulverizer system”) comprising at least one transfer conveyor (1) with a conveyor belt (9 forms the belt) and cleats (18). Ballo teaches that the transfer conveyor provides feeds material to the crushing unit (2). Also, conveyors are well recognized in the art to be used as a feeding unit to automatically feed the material to be crushed to a crusher.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the transfer conveyor of Ballo in the crusher of Reynolds in order to automatically feed the material to be crushed to the crusher of Reynolds.
Regarding claim 17, Reynolds discloses the arms demilitarization system according to claim 13.
Reynolds fails to disclose wherein at least one transfer conveyor moves weapons laterally into the at least one crush box.  
Ballo teaches a similar crusher Fig. 1& Col. 2 line 67- Col. 3 line 1: 10 “firearm pulverizer system”) comprising at least one transfer conveyor (1). Ballo teaches that the transfer conveyor provides lateral feed of the material to the crushing unit (2). Also, conveyors are well recognized in the art to be used as a feeding unit to automatically feed the material to be crushed to a crusher.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to the system of Reynold with a transfer conveyor of Ballo in order to automatically feed the material to be crushed to the crusher of Reynolds.
Regarding claim 18, Reynolds discloses the arms demilitarization system according to claim 13.
Reynolds fails to disclose wherein the at least one infeed assembly moves weapons laterally into the at least one crush box.  
Ballo teaches a similar crusher Fig. 1& Col. 2 line 67- Col. 3 line 1: 10 “firearm pulverizer system”) comprising at least one transfer conveyor (1). Ballo teaches that the transfer conveyor provides lateral feed of the material to the crushing unit (2). Also, conveyors are well recognized in the art to be used as a feeding unit to automatically feed the material to be crushed to a crusher.
 Regarding claim 19, Reynolds discloses the arms demilitarization system according to claim 13, wherein the at least one weapon feed system includes the at least one crush box (12), a feed actuator system (Col. 3 line 8-9: dual electric drive assembly operated by electric motors) a rotary paddle (28), and a bolt (examiner notes that parts are inherently connected by a bolt).  
Reynolds fails to disclose an infeed conveyor.
Ballo teaches a similar crusher Fig. 1& Col. 2 line 67- Col. 3 line 1: 10 “firearm pulverizer system”) comprising an infeed conveyor (1). Ballo teaches that the transfer conveyor provides lateral feed of the material to the crushing unit (2). Also, conveyors are well recognized in the art to be used as a feeding unit to automatically feed the material to be crushed to a crusher.
Allowable Subject Matter
Claims 7, 11, 12, 16, 20, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
the prior art does not disclose or render obvious An arms demilitarization system comprising "... the at least one transfer conveyor includes a weapon presence sensor, a flight presence sensor, and a motor…" in combination with the other limitations of claim 7 or 16. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claims 7 and 16 are deemed patentable over the prior art of record.
the prior art does not disclose or render obvious An arms demilitarization system comprising "... the bolt is moved by the feed actuator system to engage crushed weapon parts located in the crush box to eject the crushed weapon parts from the crush box…" in combination with the other limitations of claim 11 or 20. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claims 11 and 20 are deemed patentable over the prior art of record.
the prior art does not disclose or render obvious An arms demilitarization system comprising "... wherein the rotary paddle is moved by the feed actuator system to engage the weapon located on the at least one infeed assembly and move the weapon into the at least one crush box…" in combination with the other limitations of claim 12 or 21. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claims 12 and 21 are deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120174369 teaches a refrigerator recycling system comprising crushers 4, 6, and conveyors 5, 7 and rotary paddle 3.
US 6571693 teaches a vehicle recycling system.
US 4728044 teaches a comminution and grinding system with conveyors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        


/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725